PER CURIAM.
The appellee Gerald L. Brooks, Jr., while a pedestrian on a public street in Miami Beach, sustained injuries when he was struck by a motor vehicle.
In this action for damages for personal injuries it was alleged the vehicle that struck the plaintiff, owned by Lehman-Eastern Auto Rentals, Inc., had been leased by it to the defendant Howard Niggles Pontiac-Buick, Inc., a foreign corporation, and at the time in question was being driven by one Mark Berman with the consent of said lessee thereof. Substituted service was made upon the non-resident Niggles corporation in the manner provided for in § 48.161 Fla.Stat., F.S.A.
The Niggles corporation moved to quash the service, contending that as a lessee of the vehicle, rather than the owner thereof, it was not subject to substituted service under § 48.171, Fla.Stat., F.S.A., in the circumstances alleged. The trial court denied the motion and Niggles appealed.
The ruling of the trial court was correct. The statute expressly covers a non-resident lessee, as well as a non-resident owner.
A second question presented in the brief of the appellant, as to whether the court erred in denying its motion to dismiss the complaint, is not here considered, because interlocutory appeal of such an order, in an action of this kind, is not authorized. See Rule 4.2 F.A.R., 32 F.S.A.
Affirmed.